Digitally signed by
                                                                             Reporter of Decisions
                            Illinois Official Reports                        Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2017.04.18
                                                                             13:14:08 -05'00'




                  In re Marriage of Wendy L.D., 2017 IL App (1st) 160098



Appellate Court        In re Marriage of WENDY L.D., n/k/a WENDY L.S., Petitioner-
Caption                Appellant, and GEORGE T.D. III, Respondent-Appellee.



District & No.         First District, Sixth Division
                       Docket No. 1-16-0098



Filed                  February 10, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 08-D-010469; the
Review                 Hon. Naomi Schuster, Judge, presiding.



Judgment               Affirmed; sanctions denied.



Counsel on             Grund & Leavitt, P.C., of Chicago (Marvin J. Leavitt, David C.
Appeal                 Adams, and Jody Meyer Yazici, of counsel), for appellant.

                       George T.D. III, appellee pro se.




Panel                  JUSTICE CUNNINGHAM delivered the judgment of the court, with
                       opinion.
                       Justices Rochford and Delort concurred in the judgment and opinion.
                                               OPINION

¶1         Petitioner-Appellant Wendy L.D., n/k/a Wendy L.S. (Wendy), appeals from the
       December 31, 2015 order awarding custody of the parties’ children to respondent-appellee
       George T.D. III (George). For the following reasons, we affirm the ruling of the circuit court
       of Cook County.

¶2                                           BACKGROUND
¶3         The parties were married in 2001. The parties had three children (the children): G.D.,
       born in October 2002; R.D., born in November 2003; and B.D., born in August 2006.
       Notably, all three of the children have been found to have emotional problems. Further, both
       R.D. and B.D. have a record of behavioral problems and have been diagnosed with disruptive
       mood dysregulation disorder and oppositional defiant disorder, respectively.
¶4         Wendy filed for divorce in 2008. On September 28, 2010, the circuit court entered a
       custody judgment awarding Wendy sole custody of the children (the custody judgment). The
       custody judgment provided that the children’s primary residence would be with Wendy, but
       granted George parenting time each Tuesday afternoon through Wednesday morning, as well
       as alternating weekends.
¶5         A “summer vacation time” provision of the custody judgment specified that each parent
       would have at least two uninterrupted weeks of time with the children during their summer
       recess from school, and that, if there was an extra week or more of summer recess in which
       the children were not enrolled in camp, such days would be split evenly between George and
       Wendy.
¶6         The custody judgment recited that the parties agreed to “consult with each other
       concerning major health and education matters with a view to arriving at a harmonious
       policy” but that, if they were unable to reach an agreement, Wendy shall have ultimate
       decision-making authority. The judgment specified that both parents were permitted to attend
       the children’s regular medical appointments and that Wendy was to use her best efforts to
       inform George of medical appointments in advance.
¶7         The custody judgment acknowledged Wendy’s intent for the children to attend North
       Shore Country Day School (NSCD), a private school, and specified that both parents had the
       right to attend school-related events. In a separate provision, the parties agreed to confer
       about “any disciplinary or behavioral problems *** with the goal of maintaining a united
       front to the children in matters of discipline.”
¶8         The custody judgment also provided that “Each parent shall encourage the children to
       have a warm and loving relationship with the other parent.” The parties agreed not to
       disparage the other parent to the children or to “attempt to curry favor with the children to the
       detriment of the other parent.”
¶9         The parties agreed that the children would be raised in accordance with George’s Roman
       Catholic faith, but specified that they would not be required to participate in religious
       activities during Wendy’s parenting time except for certain one-time events, such as
       confirmation.
¶ 10       The parties were divorced in October 2010 in an order that incorporated the custody
       judgment.

                                                   -2-
¶ 11        In October 2011, the court entered an “Agreed Order Amending and Supplementing
       Custody Agreement” (the October 2011 order), which modified the custody judgment
       provisions concerning parenting time during summer vacation. The October 2011 order
       specified that, in the event that the children’s summer vacation included an extra week or
       more when the children were not in camp, George “shall have the first half of any extra full
       week or more and Wendy shall have the second half” and that “the exchange between the
       parties shall occur at 12:00 p.m. if there are an odd number of days or 5:30 p.m. *** if there
       is an even number of days, such that each party receives an equal allocation of time.” The
       October 2011 order also added that “Wendy shall have the children in all years from the day
       that school lets out until 9:00 a.m. on the Saturday following the dismissal of school for
       summer recess.” The October 2011 order otherwise provided that “All other terms and
       provisions of the September 2010 Custody Agreement shall remain in full force and effect.”
¶ 12        In October 2012, George filed a petition to modify the custody judgment pursuant to
       section 610 of the Illinois Marriage and Dissolution of Marriage Act (Act), claiming that
       changed circumstances warranted a modification of the custody judgment to award him sole
       custody. See 750 ILCS 5/610 (West 2014). George’s petition claimed that since the custody
       judgment, Wendy had engaged in “increasingly bizarre and erratic” behavior and “a
       relentless campaign to alienate the children” from George.
¶ 13        Among other acts, George claimed that on three occasions in 2012, Wendy had made
       false allegations of abuse against him, leading to unnecessary investigations by police and the
       Illinois Department of Children and Family Services (DCFS). Although each DCFS
       investigation was deemed to be “unfounded,” George claimed Wendy had misrepresented
       these DCFS investigations to the children’s medical personnel and teachers. George also
       claimed Wendy had repeatedly made “bizarre and unnecessary calls” to police that caused
       mental anguish to the children and disrupted his parenting time.
¶ 14        George also claimed Wendy had refused to communicate with him regarding the
       scheduling of medical appointments, school meetings, and other activities, and had requested
       that medical providers not allow George to attend medical appointments. The petition also
       alleged that Wendy refused to participate in family therapy, against the recommendation of
       the children’s school.
¶ 15        George’s petition further claimed that the changed circumstances of the children
       supported custody modification, insofar as all three children now suffered “emotional
       problems,” and that R.D. and B.D. had behavioral problems, which had led to R.D.’s
       expulsion from NSCD in 2011. The petition sought sole custody, claiming Wendy’s
       animosity toward George prevented her from encouraging a close relationship between the
       children and their father.
¶ 16        In March 2013, the court appointed Dr. Louis Kraus to conduct an evaluation of the
       family pursuant to section 604(b) of the Act (750 ILCS 5/604(b) (West 2012)). Over several
       months, Dr. Kraus conducted numerous interviews with George, Wendy, and the children, as
       well as various other medical professionals and school personnel.
¶ 17        Dr. Kraus completed his evaluation over a year later, in a report dated May 22, 2014 (the
       May 2014 report). Dr. Kraus noted this was the longest it had taken him to complete an
       evaluation, as he had reviewed “the most voluminous amount of information ever given to
       me for an evaluation.”


                                                  -3-
¶ 18       The May 2014 report detailed a history of abuse allegations by Wendy against George,
       occurring both before and after the 2008 divorce and 2010 custody judgment, none of which
       could be substantiated. According to the May 2014 report, Wendy claimed that George “had
       been physically and emotionally abusive to the children and to her” during the marriage and
       that she was fearful of George. Wendy reported to Dr. Kraus several incidents of threatening
       behavior by George in the months leading up to her filing for divorce in October 2008,
       including claims that he attempted to hit her with a car in August 2008. She claimed that in
       December 2008, George had pointed a box cutter at her and “angrily thrust the blade”
       through a sofa, in the presence of the children. George denied these acts and told Dr. Kraus
       that Wendy’s behavior in the time period was “paranoid.”
¶ 19       In January 2009, George was served with an ex parte order of protection. The order of
       protection was withdrawn on January 27, 2009. According to the May 2014 report, Wendy
       told Dr. Kraus that she agreed to withdraw the order of protection based on George’s
       representation that he would stay away from her. According to George, the order of
       protection had been withdrawn during a hearing at the urging of the court, as the court
       presiding over the matter found Wendy’s allegations to be “absurd.” George claimed that the
       order of protection was not based on any actual threat by him, but that Wendy simply wanted
       to force him to leave the marital home.
¶ 20       Over several years, on a number of occasions, Wendy’s allegations of abuse led to
       investigations by police or DCFS, none of which resulted in findings of wrongdoing by
       George. For example, in February 2, 2009, “there was an event where [R.D.] was kicking the
       front seat of the car and that George reported pushing his leg down, although [R.D.] said he
       had hit his leg. Wendy described this as a sprained knee and that R.D. was unable to walk.”
       Dr. Kraus’s May 2014 report noted that police and medical records from the incident
       indicated that (contrary to Wendy’s claim), R.D. had no sign of injury and was able to walk.
       The May 2014 report also states that the DCFS investigator “noted in her report that [Wendy]
       had lied to her.”
¶ 21       On another occasion, in April 2012, a DCFS investigation was prompted by an incident
       where Wendy “walked into [R.D.’s] school saying that [R.D.] had a horrible weekend with
       his father.” According to DCFS, the school principal reported that R.D. “mentioned
       something happened with [George] during visitation but the special education teacher does
       not believe that [R.D.] is being truthful,” since R.D. “was using [Wendy’s] language and did
       not seem authentic.”
¶ 22       Dr. Kraus’s May 2014 report emphasized that, although there were numerous other
       alleged incidents, “there are no DCFS findings other than unfounded, only allegations which
       were not supported.” The May 2014 report states: “The allegations of abuse have stemmed
       now for years. When one attempts to actually substantiate these *** there really is not clear
       support of what [Wendy] is saying.”
¶ 23       Apart from the allegations of abuse, the May 2014 report describes numerous conflicts
       after the October 2010 dissolution of marriage, including conflict over Wendy’s alleged
       efforts to exclude George from meetings with the children’s teachers and medical
       professionals. George reported that Wendy did not consistently let him know when
       appointments were scheduled, or that she scheduled appointments at times when she knew he
       would be working.


                                                 -4-
¶ 24       This issue was highlighted by R.D. and B.D.’s mental health issues and related
       behavioral difficulties, such as refusing to go to school, throwing tantrums, swearing, and
       threatening school personnel. These problems led to R.D. being removed from NSCD in
       December 2011. B.D.’s behavioral issues subsequently led to Wendy’s decision to remove
       him from NSCD in January 2014. As of May 2014, both R.D. and B.D. went to North Shore
       Academy (NSA), a public special education school for students with emotional and
       behavioral problems.
¶ 25       The May 2014 report found that Wendy had requested George’s exclusion on at least one
       occasion. In January 2012, following his removal from NSCD, R.D. was admitted in a “day
       hospital setting” at Alexian Brothers Behavioral Health Hospital (Alexian Brothers). The
       record includes an Alexian Brothers form completed by Wendy in January 2012, in which
       she blamed R.D.’s behavioral problems on his “bad relationship with his father” and averred
       that George’s “parenting style is authoritarian which has been hard on [R.D.] physically and
       psychologically.” In that form, Wendy also reported to Alexian Brothers that George’s
       “behavior has also been very tough on his mom who was granted a protective order against
       him.”
¶ 26       A June 2012 affidavit from an administrator at Alexian Brothers stated that George had
       been excluded from group therapy sessions at Alexian Brothers, at Wendy’s request. Dr.
       Kraus’s May 2014 report opined that Wendy had “use[d] the argument that she was fearful of
       [George] as a way to keep him away from medical and psychological services for the
       children.”
¶ 27       The May 2014 report also noted conflicts arising from Wendy’s resistance to begin
       family therapy or to locate additional individual therapists for the children. In April 2013
       (approximately six months after filing his petition to change custody), George filed a petition
       for family therapy, which had been offered by NSA. The court eventually entered an order on
       August 1, 2014, appointing Michael Wagrowski, a therapist at NSA, to provide family
       therapy. Although Wagrowski worked with R.D. and B.D. individually, the family therapy
       did not occur. Dr. Kraus’s subsequent October 2014 report acknowledged that Wendy “did
       not want family therapy through [NSA]” and “It’s unclear whether or not she actually wanted
       family therapy.”
¶ 28       Separately, although NSCD had recommended on October 9, 2013 that B.D. see
       psychiatrist Dr. Louis Weiss, Wendy did not set up any appointments until George filed an
       emergency motion on November 25, 2013, resulting in a court order on December 12, 2013,
       directing her to do so. The May 2014 report also noted that Dr. Kraus thought counseling
       with both parents would be helpful, but that Wendy was not interested.
¶ 29       In addition, Dr. Kraus’s May 2014 report noted a conflict as to whether Wendy had failed
       to support the children’s Catholic religious upbringing, as had been agreed to in the custody
       judgment.
¶ 30       Dr. Kraus’ May 2014 report found that both parents were capable and that all three
       children had “positive relationships” with their mother. However, the May 2014 report
       opined that “her behaviors are having a negative impact on not only the children’s
       relationship with their father, but on the children.”
¶ 31       The May 2014 report found that George had shown “he has the capability of parenting
       and making key decisions for the children,” noting that Wendy “would likely have that
       ability if she wasn’t as focused on villainizing” George. Dr. Kraus noted: “I have strong

                                                  -5-
       concern over [Wendy’s] ability to encourage a relationship between [the] children and their
       father.” He opined that “Wendy has not done a good job in regard to being the sole decision
       maker for the children.” Although she had done a “reasonable job” in regard to educational
       decisions, Dr. Kraus opined she “had some difficulty regarding mental health intervention
       *** in a collaborative way” with George, and found some “resistance on her part to
       acknowledge some of the mental health concerns of the children.”
¶ 32       Dr. Kraus opined that overall George was “more consistent” in working with the
       children’s caregivers and educators, and that George “has a greater capacity to encourage a
       relationship with the other parent.” The May 2014 report recommended a “50:50 split of
       residential time” but opined that George should have custody with respect to major health
       and educational decisions.
¶ 33       Michael Bender was appointed as the children’s representative in July 2014. At his
       request, the court entered an order calling for Dr. Kraus to update his May 2014 report. After
       conducting additional interviews with the parents in September 2014, Dr. Kraus submitted
       his updated report, dated October 8, 2014 (the October 2014 report).
¶ 34       The October 2014 report described an improved attitude by Wendy. Wendy had now
       admitted “that George had never been physically abusive to her” and “she does not feel he is
       any type of risk to the children.” She also told Dr. Kraus that she “felt that both she and
       George were great parents” and that “her intention was not to exclude George, but
       understood how one can perceive the issue that way.”
¶ 35       According to the October 2014 report, Wendy acknowledged “for the first time that her
       behaviors have, in part, negatively impacted the situation.” Dr. Kraus reported that he had
       spoken with Wagrowski at NSA, who “reported that both parents have been working far
       more consistently with each other, have come to school meetings and have been less
       argumentative.”
¶ 36       The October 2014 report noted George’s “skepticism” that Wendy was “only acting in
       this idealized way because they are approaching trial” and that she had been “coached” as to
       what she should say. Dr. Kraus recognized “there could be some truth to what George’s
       concerns are” but he opined that Wendy had genuinely shown improvement in cooperating
       with George.
¶ 37       However, the October 2014 report stated that conflicts had continued between the
       parents. George reported to Dr. Kraus that “several times there was a new program or a
       person involved in the treatment team [and] somehow there would be a new allegation of
       child abuse, repeating old history as far back as 2009.” The October 2014 report states that
       “Wendy acknowledged this somewhat as the case, but said that there had been no reports to
       DCFS *** since 2012.”
¶ 38       The October 2014 report also indicated that Wendy recently had begun individual
       therapy, and that she had contacted a behavioralist to work with the family, as previously
       recommended by Dr. Kraus.
¶ 39       Dr. Kraus opined that “even though it’s taken a while, I believe that Wendy understands”
       and her behavior had changed “not necessarily because of the court case at hand although
       that may have been the precipitant. She is seeing that her prior behaviors may have
       negatively impacted the children and more important, her current behaviors have shown to be
       positive.”


                                                  -6-
¶ 40        The October 2014 report concluded that, with “certain caveats,” Dr. Kraus now
       recommended (unlike his May 2014 report) that Wendy retain sole custody of the children.
       Among the caveats, the October 2014 report recommended that George should have more
       time with the children and that there should be joint participation by the parents in medical
       and educational appointments. He also recommended individual therapy for both parents and
       family therapy. Dr. Kraus emphasized that “things cannot return to where they were” and that
       he would “support revisiting my prior recommendations” if Wendy resumed making
       “unfounded allegations” or “attempts at removing George from involvement with the
       children.”
¶ 41        In addition to Dr. Kraus’s reports, the court granted Wendy’s request to submit a custody
       evaluation from her expert witness, Dr. Alan Ravitz, a child psychiatrist. Dr. Ravitz issued
       his custody evaluation on September 24, 2014, which was not entered into evidence,
       although he later testified at trial about his conclusions.
¶ 42        The court conducted a trial on George’s petition between October 2014 and August 3,
       2015, including over 30 days of testimony. George, who is not an attorney, represented
       himself at trial. In addition to offering his own testimony, George called Dr. Kraus and
       several other witnesses.
¶ 43        On questioning by George, Dr. Kraus agreed that Wendy first expressed her changed
       attitude in meetings with Dr. Kraus in September 2014. Dr. Kraus agreed that his October
       2014 opinion was made with “caveats,” in part, due to George’s expressed concern that
       Wendy “was changing her behavior and what she was saying to me simply with the hopes
       that I would change my opinion” from his May 2014 recommendation. He acknowledged it
       was “reasonable” for George to have concern about the “genuineness” of Wendy’s conduct
       but reiterated his opinion that Wendy was sincere in acknowledging that she had made some
       mistakes and realized that the parents’ conflicts had negatively impacted the children. He
       opined that she had shown “a progressive level of improvement.”
¶ 44        George also called Sheena Selvey, R.D.’s fourth and fifth-grade teacher at NSA, who
       agreed that George “seems to have a good relationship” with R.D. and that George had
       attended school events and teacher-parent meetings. Selvey also testified that Wendy was
       responsive to requests by the school, that she was an “engaged” parent and had a good
       relationship with R.D.
¶ 45        Ann Bystedt, the principal of NSA, testified that she had observed both parents’
       interactions with R.D. She testified that George’s relationship with R.D. was “a pretty typical
       one,” and that R.D.’s interactions with George were “very positive on many days” but other
       days were “very challenging.” She also testified that Wendy had been responsive and agreed
       that her presence was “helpful” to R.D. Bystedt agreed that as of April 2013, the family had
       not taken part in family therapy, because Wendy had not agreed to participate.
¶ 46        Michael Wagrowski, a therapist for both R.D. and B.D., testified that he had observed
       George and R.D. to have “typically positive interactions” and could not recall any negative
       interactions between R.D. and George. Wagrowski also described a positive relationship
       between Wendy and both R.D. and B.D.
¶ 47        After George rested his case, Wendy called Dr. Ravitz as a witness. Dr. Ravitz testified
       that he had been retained by Wendy in late August 2014 and had been asked to do a custody
       evaluation “very quickly.” Due to time constraints, his report in this case was not as detailed
       as his usual practice. Although he had interviewed the parties and the children, he did not

                                                  -7-
       have time to contact collateral sources of information (such as the children’s teachers or
       therapists).
¶ 48       Asked about the impact of a potential change in the children’s parenting schedule, Dr.
       Ravitz testified that the “key factor” for the children was not the parenting schedule, but “the
       parents’ ability to cooperate with each other.” He cautioned that one could not assume that
       the children would benefit “just by switching the kids from spending the majority of their
       time with Wendy to spending the majority of their time with George.”
¶ 49       Dr. Ravitz testified he felt Wendy had made many very good decisions for the children
       with regard to their education and treatment. He opined there should be “no immediate
       changes” in custody but instead recommended “a treatment program that would involve both
       parents with a gradual increase in the amount of time that the boys spend with their father.”
       Dr. Ravitz testified that eventually the children “could have essentially a 50/50 relationship”
       with each parent.
¶ 50       Wendy testified in her case in chief. On questioning by her counsel about her response to
       the May 2014 report, Wendy stated that she now believed “That I was not actually fearful of
       George but *** it was more intimidation. And that the things that I said to some of the
       providers I shouldn’t have said.” She testified that the May 2014 report “was the moment that
       I realized the effect that my comments had had” and that “I needed to do a much better job
       and change the way I was communicating *** to eliminate those inappropriate comments
       and fears that I had had and to communicate in a much more effective and nonjudgmental
       way.” She also testified that she had followed all of Dr. Kraus’s recommendations, including
       contacting a behaviorist to work with the children and arranging for R.D. and B.D. to see
       psychiatrists.
¶ 51       After Wendy rested her case, on August 3, 2015, the children’s representative called
       George and Wendy as witnesses.
¶ 52       At the close of trial, George, Wendy, and the children’s representative submitted closing
       briefs. The submission from the children’s representative argued that there should be no
       change in custody, as there was no evidence that the children’s mental health issues were
       caused by Wendy’s decision making. The representative argued that Wendy had carefully
       responded to the children’s needs, and that given her understanding of the children, it was not
       in their best interest for her role in decision making to be reduced.
¶ 53       The children’s representative acknowledged there had been “times when mother did not
       consult with the Father” but that Wendy now asserted that she consulted with George. The
       representative noted that the court was “in the best position to determine the credibility of
       this assertion.” The children’s representative opined that “with two special needs children
       *** a change in residence would not be in their best interest” because they need
       “consistency.” Thus, he recommended that, if any change in custody was made, the court
       should award the parties joint custody but the children should retain their primary residence
       with Wendy. However, the representative agreed that George’s parenting time should be
       increased.
¶ 54       Wendy’s closing brief included the argument that, because George’s October 2012
       petition to modify custody was filed within two years of the October 2011 order, he was
       required by section 610(a) of the Act to “meet the initial threshold of showing serious
       endangerment” to the children to seek a modification and that he had failed to do so.


                                                  -8-
       Wendy’s closing brief otherwise argued that under section 610(b) of the Act, George had
       failed to demonstrate that changed circumstances warranted a change in custody.
¶ 55       On December 31, 2015, the trial court entered a 125-page order and judgment that
       granted George’s petition to modify custody, after setting forth in great detail the witness
       testimony, as well as numerous exhibits documenting communications between the parents
       regarding the children’s education and health care.
¶ 56       In making its ruling, the trial court rejected Wendy’s legal argument that George was
       required to allege or prove “serious endangerment” under section 610(a) of the Act, which at
       the time provided that “no motion to modify a custody judgment may be made earlier than 2
       years after its date, unless the court permits it to be made on the basis of affidavits that there
       is reason to believe the child’s present environment may endanger seriously his physical,
       mental, moral or emotional health.” 750 ILCS 5/610(a) (West 2014).
¶ 57       The court rejected Wendy’s contention that the two-year period under this provision
       should be measured from the October 2011 order. The court recognized that the October
       2011 order “set an adjustment to the original custody judgment” but described this as “an
       agreed order regarding summer parenting time” which “did not create a new custody
       judgment.” As George’s October 2012 petition to modify custody was filed more than two
       years after the original September 2010 custody judgment, the court concluded that George
       was not required to plead or prove serious endangerment under section 610(a).
¶ 58       The court proceeded to find that a change in custody was warranted. The court
       recognized that section 610(b) of the Act requires proof by “clear and convincing evidence”
       of changed circumstances, such that modification is necessary to serve the best interests of
       the children. 750 ILCS 5/610(b) (West 2014). The court found that the circumstances as of
       December 2015 were “dramatically different” from the circumstances as of the September
       2010 custody judgment. The court noted that as of the September 2010 custody judgment, the
       children were only 4, 6, and 7 years old. The court found that unforeseen “significant
       developmental concerns” had arisen in the ensuing years, particularly with respect to R.D.
       and B.D.
¶ 59       The court also found that Wendy’s circumstances had changed, insofar as Wendy had
       chosen “to alter her court ordered compliance” with provisions of the custody judgment
       requiring cooperation with George on educational and medical matters. The trial court
       emphasized its doubts about Wendy’s credibility, noting her “inability to remember or recall
       incidents and events” and her claimed inability to understand “uncomplicated inquiries”
       when she was questioned by George, but that she had no such difficulties when questioned
       by her own attorneys. Thus, the court made a “general finding that the testimony of [Wendy]
       was suspect.” The court specifically found that Wendy had “determined that she was not
       going to confer with [George] to discuss educational issues” and failed to confer with him
       about disciplinary or behavioral problems, in violation of the 2010 custody judgment.
¶ 60       The court also emphasized that Dr. Kraus’s May 2014 report expressed concerns over
       Wendy’s ability to encourage a relationship between the children and their father, as well as
       her resistance to acknowledge some of the children’s mental health concerns. The court
       recognized that Dr. Kraus’s October 2014 report had retreated from his May 2014
       recommendation that custody be awarded to George. However, the court noted that “Dr.
       Kraus did not have the benefit of sitting through the balance of the trial, observing the
       demeanor of [Wendy] and hearing the testimony that I have heard.” The court found that

                                                   -9-
       there was clear and convincing evidence to establish a substantial change in circumstances,
       noting it had considered “extensive testimony of the parties, *** and hundreds of pages,
       exhibits and matters this court took judicial notice of.”
¶ 61       The court’s December 31, 2015, ruling proceeded to recite each of the best interest
       factors set forth in section 602 of the Act (750 ILCS 5/602 (West 2014)), before concluding
       that the best interests of the children would be served by George having sole custody. With
       respect to the children’s mental health, the court credited the May 2014 report that George
       “has been more consistent” and more reasonable in working with mental health
       professionals. On the other hand, the court found that Wendy “delayed getting an outside
       therapist” for B.D. The court also found that George had made “numerous attempts *** to
       engage in family therapy and *** divorce counseling” but Wendy refused to participate, to
       the detriment of the children. The court also found that Wendy at times had failed to provide
       accurate information to the children’s medical providers, particularly in making allegations
       against George.
¶ 62       The court emphasized that the “strongest factor” in favor of changing custody was
       Wendy’s “failure, unwillingness or inability to facilitate and encourage a close and
       continuing relationship between [George] and the children.” The court found that Wendy had
       acted with a “goal of minimizing the role of [George] in the children’s lives” and that her
       decisions “strongly impacted the welfare of the children.”
¶ 63       The court found “[a]ny minimal change in her approach after October 2014 is
       encouraging but suspicious to the extent that when she is not under the watchful eye of this
       court, her prior practice of excluding [George] I suspect to resume.” The court noted that,
       although the October 2014 report indicated Dr. Kraus’s view that Wendy now understood the
       consequences of her actions, Wendy “was at the same time telling Dr. Ravitz that she was
       fearful of [George] and had in part not changed her behaviors.”
¶ 64       The court proceeded to find that it was in the children’s best interest to grant George sole
       custody, with ultimate decision-making authority on major health and education matters. The
       order specified that the children would reside primarily with George but granted Wendy
       parenting time from Wednesday afternoons through Friday mornings, in addition to
       alternating weekends.
¶ 65       On January 13, 2016, Wendy filed her notice of appeal from the December 31, 2015,
       order. After Wendy filed her appellate brief, George filed a motion for sanctions against
       Wendy, claiming that her appeal was frivolous. Our court took that motion with the case.

¶ 66                                             ANALYSIS
¶ 67        We have jurisdiction under Illinois Supreme Court Rule 304(b)(6), which provides for
       jurisdiction over a custody judgment or modification of such judgment pursuant to the Act.
       Ill. S. Ct. R. 304(b)(6) (eff. Mar. 8, 2016).
¶ 68        On appeal, Wendy raises two main challenges to the trial court’s order based on the
       provisions of section 610 of the Act, which governed modification of custody at the time of
       the 2015 proceedings. 750 ILCS 5/610 (West 2014).1 First, she contends that the court erred
           1
            As of January 1, 2016, provisions regarding the modification of an order allocating parental
       responsibilities appear in section 610.5 of the Act. Pub. Act 99-90 (eff. Jan. 1, 2016) (adding 750 ILCS
       5/610.5).

                                                     - 10 -
       in concluding that George was not required to plead or prove “serious endangerment” in
       order to seek modification of custody, pursuant to section 610(a) of the Act. 750 ILCS
       5/610(a) (West 2014). Separately, she argues that the court erred in finding, pursuant to
       section 610(b) of the Act, that George proved by clear and convincing evidence that a
       custody change was in the children’s best interests. 750 ILCS 5/610(b) (West 2014).
¶ 69       We first address Wendy’s argument premised on section 610(a) of the Act, which at the
       time provided that: “Unless by stipulation *** no motion to modify a custody judgment may
       be made earlier than 2 years after its date, unless the court permits it to be made on the basis
       of affidavits that there is reason to believe the child’s present environment may endanger
       seriously his physical, mental, moral or emotional health.” 750 ILCS 5/610(a) (West 2014).
¶ 70       Wendy argues that George’s October 2012 petition was made earlier than two years after
       the custody judgment, in light of the October 2011 agreed order amending the 2010 custody
       judgment. In other words, she argues that the applicable “custody judgment” for purposes of
       section 610(a) is the October 2011 agreed order, rather than the original September 2010
       custody judgment. As a result, she claims that George had to meet the threshold showing of
       “reason to believe the child’s present environment may endanger seriously his physical,
       mental, moral or emotional health.” 750 ILCS 5/610(a) (West 2014). She proceeds to argue
       that George’s affidavit in support of his October 2012 petition did not meet this requirement.
¶ 71       We reject this argument, as we agree with the trial court that the relevant “custody
       judgment” was the September 2010 custody judgment, rather than the October 2011 agreed
       order. As noted by the trial court, the October 2011 order “set an adjustment” with respect to
       summer parenting time provisions, but “did not create a new custody judgment.” Our review
       of the October 2011 order makes clear that it did not purport to make any material change to
       the parties’ custody arrangement, but merely sought to clarify how the parties were to
       implement the previous agreement to evenly split parenting time in the summer when the
       children were not in camp. The October 2011 order did not purport to make any substantive
       alterations to the 2010 agreement. Rather, the October 2011 order specifically stated that,
       apart from the summer vacation modifications, “All other terms and provisions of the
       September 2010 Custody Agreement shall remain in full force and effect.”
¶ 72       As the October 2011 order did not make any material change to the September 2010
       custody agreement, we reject Wendy’s suggestion that, for purposes of section 610(a), we
       must measure the two-year period from October 2011. As George’s October 2012 petition to
       modify custody was filed more than two years after the original September 2010 custody
       judgment, the trial court correctly concluded that George was not required to plead or prove
       that the children’s environment seriously endangered them pursuant to section 610(a). Thus,
       we need not separately analyze whether George failed to meet this standard.
¶ 73       Apart from her reliance on section 610(a), Wendy next argues that the court erred in
       finding that George had met his burden to justify a change in custody under section 610(b).
       The version of section 610(b) in effect at that time2 provided:

           2
            Former section 610 of the Act has been repealed. As of January 1, 2016, the Act now provides, in
       section 610.5, that “the court shall modify a parenting plan or allocation judgment when necessary to
       serve the child’s best interests if the court finds, by a preponderance of the evidence, that on the basis of
       facts that have arisen since the entry of the existing parenting plan or allocation judgment or were not
       anticipated therein, a substantial change has occurred in the circumstances of the child or of either

                                                        - 11 -
                “The court shall not modify a prior custody judgment unless it finds by clear and
                convincing evidence, upon the basis of facts that have arisen since the prior judgment
                or that were unknown to the court at the time of entry of the prior judgment, that a
                change has occurred in the circumstances of the child or his custodian, or in the case
                of a joint custody arrangement that a change has occurred in the circumstances of the
                child or either or both parties having custody, and that the modification is necessary
                to serve the best interest of the child.” 750 ILCS 5/610(b) (West 2014).
¶ 74       “Section 610(b) of the Act allows a noncustodial parent *** to bring to the trial court’s
       attention a change in circumstances and seek a reassessment of whether, in light of that
       change, modification of custody is necessary to serve the child’s best interest.” In re
       Marriage of Rogers, 2015 IL App (4th) 140765, ¶ 60.
¶ 75       Former section 602 of the Act, which was in effect at the time of these proceedings, 3
       provided that in determining custody “in accordance with the best interest of the child,” the
       court shall consider “all relevant factors including *** (3) the interaction and
       interrelationship of the child with his parent or parents ***; (5) the mental and physical
       health of all individuals involved; *** (8) the willingness and ability of each parent to
       facilitate and encourage a close and continuing relationship between the other parent and the
       child.” 750 ILCS 5/602 (West 2014).
¶ 76       “Determining custody in a particular case is a matter which rests with the sound
       discretion of the trial court.” Department of Public Aid ex rel. Davis v. Brewer, 183 Ill. 2d
       540, 557 (1998). Accordingly, we apply a very deferential standard of review. Our supreme
       court has explained:
                    “The standard of review of custody modification judgments is the manifest weight
                of the evidence. [Citation.] The trial court is in the best position to review the
                evidence and to weigh the credibility of the witnesses. [Citation.] In determining
                whether a judgment is contrary to the manifest weight of the evidence, the reviewing
                court views the evidence in the light most favorable to the appellee. [Citation.] Where
                the evidence permits multiple reasonable inferences, the reviewing court will accept
                those inferences that support the court’s order. [Citation.] A custody determination, in
                particular, is afforded great deference because the trial court is in a superior position
                to judge the credibility of the witnesses and determine the best interests of the child.”
                (Internal quotation marks omitted.) In re Marriage of Bates, 212 Ill. 2d 489, 515-16
                (2004).
       In this case, viewing the evidence in the light most favorable to George, we cannot say the
       court’s decision to modify custody was against the manifest weight of the evidence.
¶ 77       Wendy asserts a number of arguments as to why George failed to prove by clear and
       convincing evidence that a custody change was in the children’s best interest. Among these,
       she argues that there were no material changes in circumstances. With respect to the court’s
       finding that the children’s circumstances had changed, she argues that the children’s
       increased ages cannot constitute a sufficient change in circumstances. With respect to the
       court’s reliance on the mental health issues that had emerged since the 2010 judgment, she

       parent and that a modification is necessary to serve the child’s best interests.” Pub. Act 99-90 (eff. Jan.
       1, 2016) (adding 750 ILCS 5/610.5(c)).
           3
             Section 602 of the Act was repealed by Pub. Act 99-90, § 5-20 (eff. Jan. 1, 2016).

                                                       - 12 -
       argues that the original judgment gave her decision-making authority on health care matters,
       and that it is “absurd to retroactively limit the scope” of her decision-making authority to
       “educational or medical issues that the children may have been dealing with” at the time of
       the custody judgment.
¶ 78       She also argues against the court’s finding that her behavior demonstrated material
       changes in her circumstances. She asserts that “a parent’s conduct is irrelevant” in
       determining the children’s best interest unless such conduct is shown to have affected the
       children, and she claims that George did not demonstrate the relevance between her alleged
       misconduct and the children’s best interests.
¶ 79       Wendy notes that both Dr. Kraus and Dr. Ravitz opined that Wendy had made good
       parenting decisions. She claims that George did not actually disagree with her decisions, but
       only “disagreed with her methodology.” She argues that “[a]t most, George demonstrates that
       he had not been included satisfactorily in the decision making process in the past” and that he
       “offered no alternatives to any decisions that Wendy had made.”
¶ 80       Wendy also emphasizes the evidence of her improved attitude and behaviors following
       the May 2014 report. She contends that “faults and inadequacies of the custodial parent in the
       past that are improved at the time of the custody hearing should not be considered a sufficient
       basis for a change in custody.” She argues the evidence showed “that she had taken steps to
       address past deficiencies” in her communications with George, citing the lack of
       “unfavorable evidence” regarding her behavior since August 2014. She notes that Drs. Kraus
       and Ravitz “commended her improvements” and that they, as well as the children’s
       representative, recommended that she retain sole custody.
¶ 81       Wendy further argues that the court erred in its application of the relevant best interest
       factors under former section 602(a) of the Act. With respect to factor (3), regarding the
       children’s relationship with their parents (see 750 ILCS 5/602(a)(3) (West 2014)), she notes
       the trial testimony that she had a good relationship with all three children and argues that the
       evidence showed that George “had a much more difficult time with R.D.” With respect to the
       factors of “the mental and physical health of all individuals involved” (750 ILCS 5/602(a)(5)
       (West 2014)), she relies on Dr. Kraus’s and Dr. Ravitz’s opinions that she made good
       decisions for the children and that the parties are working more collaboratively to address
       their mental health issues. With respect to the factor relied upon most heavily by the trial
       court—the willingness and ability to encourage a close relationship between the children and
       the other parent (750 ILCS 5/602(a)(8) (West 2014))—Wendy argues “that she actively
       corrected her past difficulties in including George,” emphasizing that Dr. Kraus “reassessed
       his opinion” from the May 2014 report based on her “concrete improvements.”
¶ 82       We find these arguments unavailing, particularly in light of the required deferential
       standard of review. Viewing the evidence in the light most favorable to George, the trial
       court could reasonably find that changed circumstances had been proven by George, and that
       it was in the children’s best interest to award sole custody to George (while retaining
       parenting time for Wendy).
¶ 83       Wendy’s argument that she made good decisions for the children and that George merely
       disputed her “methodology” fails to address the primary thrust of the court’s reasoning: that
       her exclusion of George negatively impacted the children by interfering with their
       relationship with their father. The court emphasized that the strongest factor in its decision


                                                  - 13 -
       was the harm to the children caused by her longstanding efforts to alienate George from
       them.
¶ 84       Notably, Wendy’s argument does not dispute the findings that, at least until 2014, Wendy
       interfered with George’s rights under the 2010 custody judgment. Viewing the evidence in
       the light most favorable to George, the evidence suggests that Wendy engaged in a pattern of
       alienation, including fabricating claims of abuse in order to distance George from the
       children. Understandably, Wendy focuses on the evidence that her attitude and behaviors had
       improved after the May 2014 report. However, under the totality of the circumstances in this
       case, we cannot say the trial court was unreasonable in finding such evidence unpersuasive.
¶ 85       First, as a matter of credibility, the court was not required to believe Wendy’s testimony
       that, after the May 2014 report, she suddenly realized the negative impact of her past
       behavior, and thereby made a permanent change. Indeed, Dr. Kraus acknowledged it was
       reasonable to be suspicious that Wendy had altered her statements and behavior to affect the
       outcome of the trial.
¶ 86       Furthermore, even assuming she was sincere, her argument suggests the trial court was
       somehow obligated to give more weight to the evidence of her improved conduct since
       August 2014, notwithstanding the evidence of uncooperative conduct in the preceding years
       since the 2010 custody judgment. In deciding the petition, the court was free to consider any
       evidence of changed circumstances since the custody order. Thus, we cannot say the court
       was unreasonable in finding that the relatively recent behavioral improvements by Wendy, as
       reported by Dr. Kraus, were not persuasive, when weighed against the ample evidence of
       longstanding problematic behavior.
¶ 87       We reiterate that the trial court was in the best position to evaluate the witnesses’
       credibility. See Bates, 212 Ill. 2d at 515. In this case, the court heard extensive testimony by
       Wendy and George on multiple days. After ample opportunity to observe Wendy’s
       demeanor, the court found that her credibility was suspect and found George to be more
       credible. We will not second-guess those findings.
¶ 88       We acknowledge that the court’s conclusions differed from those of Dr. Kraus, as well as
       Wendy’s expert, Dr. Ravitz, and the children’s representative. However, this does not mean
       that the trial court’s conclusion was erroneous. “Although is it within the court’s discretion to
       seek independent expert advice, it is well settled that a court is not bound to abide by the
       opinions or implement the recommendations of its court appointed expert.” In re Marriage of
       Debra N., 2013 IL App (1st) 122145, ¶ 52. The various experts and consultants are in reality
       advisors to the court. The court has discretion to accept or reject some or all of the advice
       within the parameters of what is reasonable under the facts of a particular case.
¶ 89       Debra N. is factually similar to this case. In that case, the parents’ divorce decree
       included a joint custody agreement, naming the mother the residential parent of the child and
       granting the father weekly visitation. Id. ¶ 3. The mother subsequently sought sole custody,
       and the father sought to become the primary residential parent. Id. ¶ 6.
¶ 90       At a subsequent trial on custody issues, the court’s appointed expert under section 604(b)
       of the Act acknowledged that the mother had sought to interfere with the father’s visitation,
       but still recommended that the mother have sole custody, with increased parenting time for
       the father. Id. ¶ 12. The mother admitted several of the father’s allegations of her attempts to
       undermine the father’s relationship with their child but claimed these were “lapses in
       judgment or mistakes.” Id. ¶ 35. After hearing testimony from both parents, the court

                                                  - 14 -
       awarded the father sole custody, finding that the mother lacked credibility and that she had
       “engaged in a pattern of interference” and otherwise sought to “alienate [the child] from a
       healthy relationship with her father and his family.” (Internal quotation marks omitted.) Id.
       ¶ 39.
¶ 91        On appeal, our court recognized that “the mere fact that the trial court’s custody
       determination did not correspond to the recommendation of [the expert] does not render its
       decision against the manifest weight of the evidence.” Id. ¶ 53. Rather, we held that “[w]here
       *** the record supports the circuit court’s finding that the custodial parent has made attempts
       to thwart the noncustodial parent’s efforts to visit and maintain a close relationship with the
       child, the court’s decision to modify the custody arrangement *** is not against the manifest
       weight of the evidence and will be upheld on appeal.” Id. ¶ 56.
¶ 92        The same reasoning from Debra N. applies in this case. Although the court’s custody
       disposition did not comport with the court-appointed expert’s recommendation, there was
       nevertheless sufficient evidence to support the change in custody. Thus, under our deferential
       standard, we decline to find that the trial court’s December 31, 2015, custody modification
       order was against the manifest weight of the evidence.
¶ 93        Finally, we dispose of George’s motion for sanctions against Wendy pursuant to Illinois
       Supreme Court Rule 375(b), which applies if an appeal is “frivolous” or “not taken in good
       faith, for an improper purpose, such as to harass or to cause unnecessary delay or needless
       increase in the cost of litigation.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994).
¶ 94        George claims that Wendy’s appeal lacks good faith, as its contentions “are so unfounded
       that no reasonable or prudent attorney, or litigant, could honestly suggest that they even
       warrant consideration.” George asserts that Wendy’s appellate brief contains “blatantly false”
       statements mischaracterizing the record. Wendy responds that her appeal cannot be frivolous,
       since the trial court’s custody determination was contrary to the recommendations of the
       children’s representative, as well as Drs. Kraus and Ravitz. She also denies George’s claim
       that she mischaracterized the evidence, arguing that “the fact that George does not believe
       Wendy’s testimony, does not ipso facto make it false.”
¶ 95        Although we affirm the trial court’s order under our deferential standard of review, we
       cannot say that Wendy’s appeal was frivolous, especially in light of the opinion evidence
       from Drs. Kraus and Ravitz favoring her retention of sole custody. Similarly, although the
       trial court credited George’s testimony over Wendy’s, that does not mean her appeal was in
       bad faith. Thus, although we affirm the trial court’s December 31, 2015, order, we deny
       George’s motion for sanctions.
¶ 96        For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 97      Affirmed; sanctions denied.




                                                 - 15 -